Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Canales-Abarca et al. Patent No.: US 6349044 B1 (hereinafter Canales-Abarca et al.) in view of Fang et al. Pub. No.: US 20200091828 A1 (hereinafter Fang et al.) 
Regarding claim 1, Canales-Abarca et al. discloses a switching power supply unit (e.g. see fig.2A, three-level DC-DC converter, Col.3, lines 28-30) comprising: 
a pair of input terminals (terminals across Cin1 and Cin2) configured to receive an input voltage (Vin); 
a pair of output terminals (terminals across Rout) configured to output an output voltage (e.g. see fig.2A, output voltage of an output stage 12 across the output terminals of Rout, Col.2, lines 57-63); 
a transformer (14) including a primary winding (Col.3, lines 55-67) and a secondary winding (Col. 4, lines 10-15); 
an inverter circuit (10) disposed between the pair of input terminals and the primary winding, and including first to fourth switching devices (fig.4A, S1-S4), first to third capacitors (Cin1), first and second rectifying devices (Dc1, Dc2), a resonant inductor (Lr); 
a rectifying and smoothing circuit (12) disposed between the pair of output terminals and the secondary winding, and including a rectifying circuit (Dr1, Dr2) and a smoothing circuit (an output filter Lout and Cout), the rectifying circuit including two or more rectifying devices (Dr1, Dr2), the smoothing circuit including a fourth capacitor (Cout); and 
a driver (16) configured to perform switching driving to control respective operations of the first to fourth switching devices (S1-S4) in the inverter circuit (10), wherein 
the first to fourth switching devices (fig.2A:S1-S4) are coupled in series to each other in this order between two input terminals constituting the pair of input terminals, 
the first capacitor (Cin1) and the second capacitor (Cin2) are coupled in series to each other between the two input terminals constituting the pair of input terminals, 
the first rectifying device (Dc1) is disposed between a first connection point and a second connection point, the first connection point being a connection point between the first capacitor (Cin1) and the second capacitor (Cin2), the second connection point being a connection point between the first switching device (S1) and the second switching device (S2), 
the second rectifying device (Dc2) is disposed between the first connection point and a third connection point, the third connection point being a connection point between the third switching device (S3) and the fourth switching device (S4), 
the third capacitor (Css) is disposed between the second connection point and the third connection point, and 
the resonant inductor (Lr), and the primary winding are coupled in series to each other in no particular order between a fourth connection point and the first connection point, the fourth connection point being a connection point between the second switching device (S2) and the third switching device (S3).
Canales-Abarca et al. fails to disclose a resonant capacitor. 
Fang et al. discloses the resonant capacitor (fig.2A: Cr, para. [0032]), the resonant inductor (Lr), and the primary winding (e.g. see Lm (np)) are coupled in series to each other in no particular order between a fourth connection point and the first connection point, the fourth connection point being a connection point between the second switching device (Q2) and the third switching device (Q3).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Canales-Abarca et al. to include “a resonant capacitor” as taught by Fang et al. for the purpose of achieving high frequency operation, reducing the size and cost of the system circuit (para. [0027] of Fang et al.). 

Regarding claim 2, Canales-Abarca et al. discloses the switching power supply unit according to claim 1, wherein the resonant inductor (Lr) is configured by a leakage inductance of the transformer (fig.2A, transformer 14, Col.5, lines 59-64 indicates leakage inductance Llk).
Regarding claim 3, Canales-Abarca et al. discloses the switching power supply unit according to claim 1, wherein each of the first to fourth switching devices (fig.2A: S-S4) is configured by a metal oxide semiconductor-field effect transistor (Col.1, lines 59-62 indicates four MOSFET switches).
Regarding claim 4, Canales-Abarca et al. discloses the switching power supply unit according to claim 1, wherein the rectifying circuit (fig.2A: Dr1, Dr2) comprises a center-tap rectifying circuit (Col.4, lines 10-21 indicates the center tap 18).
Regarding claim 5, Canales-Abarca et al. discloses the switching power supply unit according to claim 1, wherein the rectifying circuit comprises a bridge rectifying circuit (fig.2B shows four rectifying diodes Dr, Col.4, lines 18-21).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Canales-Abarca et al. Patent No.: US 6349044 B1 (hereinafter Canales-Abarca et al.) in view of Fang et al. Pub. No.: US 20200091828 A1 (hereinafter Fang et al.)  and further in view of Fu et al. Pub. No.: US 20140198536 A1 (hereinafter Fu et al.)
Regarding claim 6, Canales-Abarca et al. discloses each of the two or more rectifying devices (e.g. see fig.2A: DC1, DC2), and the rectifying circuit (fig.2A: Dr1, Dr2).
Canales-Abarca et al. fails to disclose wherein each of the two or more rectifying devices is configured by a metal oxide semiconductor-field effect transistor, and the rectifying circuit comprises a synchronous rectifying circuit.
Fu et al. discloses the switching power supply unit according to claim 1, wherein each of the two or more rectifying devices is configured by a metal oxide semiconductor-field effect transistor (e.g. see fig.8C, two transistors connected to Q2 and Q3), and the rectifying circuit comprises a synchronous rectifying circuit (fig.8C, S1, S2).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Canales-Abarca et al. and Fang et al. to include “each of the two or more rectifying devices is configured by a metal oxide semiconductor-field effect transistor, and the rectifying circuit comprises a synchronous rectifying circuit” as taught by Fu et al. for the purpose of reducing the switching losses of a multilevel LLC resonant converter so as to improve the multilevel LLC resonant converter’s efficiency(para. [0014] of Fu et al.). 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Canales-Abarca et al. Patent No.: US 6349044 B1 (hereinafter Canales-Abarca et al.) in view of Fang et al. Pub. No.: US 20200091828 A1 (hereinafter Fang et al.) 
Regarding claim 7, Canales-Abarca et al. fails to disclose wherein the driver is configured to perform the switching driving in such a manner that respective switching frequencies of the first to fourth switching devices are identical with each other.
Fang et al. discloses the switching power supply unit according to claim 1, wherein the driver is configured to perform the switching driving in such a manner that respective switching frequencies of the first to fourth switching devices are identical with each other (mode of fig.2C, para. [0036]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Canales-Abarca et al. to include “respective switching frequencies of the first to fourth switching devices are identical with each other” as taught by Fang et al. for the purpose of achieving high frequency operation, reducing the size and cost of the system circuit (para. [0027] of Fang et al.). 
Regarding claim 8, Canales-Abarca discloses the driver (fig. 2A: controller 16), the output voltage (fig. 4B: Vs) respective periods during which the first to fourth switching devices (fig.4B).
Canales-Abarca et al. fails to disclose adjusting a start timing or a stop timing of each of respective periods during which the first to fourth switching devices are to be on.
Fang et al. discloses adjusting a start timing or a stop timing of each of respective periods during which the first to fourth switching devices are to be on (fig. 2D, para. [0039], claim 4 indicates changing frequency).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Canales-Abarca et al. to include “adjusting a start timing or a stop timing of each of respective periods during which the first to fourth switching devices are to be on” as taught by Fang et al. for the purpose of achieving high frequency operation, reducing the size and cost of the system circuit (para. [0027] of Fang et al.). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Canales-Abarca et al. Patent No.: US 6349044 B1 (hereinafter Canales-Abarca et al.) in view of Fang et al. Pub. No.: US 20200091828 A1 (hereinafter Fang et al.)  and further in view of Mazumder et al. Pub. No.: US 2006/0062034 A1 (hereinafter Mazumder et al.).
Regarding claim 9, Canales-Abarca et al. discloses the driver (fig.2A: 16).
Canales-Abarca et al. fails to disclose wherein a switching cycle in the switching driving includes: 
a first ON period during which both the first switching device and the second switching device are to be on; a second ON period during which both the third switching device and the fourth switching device are to be on; 
a first dead time during which both the first switching device and the fourth switching device are to be off; and a second dead time during which both the second switching device and the third switching device are to be off, and 
the driver is configured to control a value of the output voltage by preventing the first ON period and the second ON period from overlapping each other in the switching cycle and by adjusting each of a duty ratio of the first ON period and a duty ratio of the second ON period to the switching cycle.
Fang et al. discloses the switching power supply unit (figs.2A-2E) according to claim 1, wherein a switching cycle (fig.2C: T, paras. [0036]- [0038]) in the switching driving includes: 
a first ON period (fig.2C: T12) during which both the first switching device (Q1) and the second switching device (Q2) are to be on; a second ON period (fig.2C: T11) during which both the third switching device (Q3) and the fourth switching device (Q4) are to be on; and 
the driver is configured to control a value of the output voltage by preventing the first ON period and the second ON period from overlapping each other in the switching cycle and by adjusting each of a duty ratio of the first ON period and a duty ratio of the second ON period to the switching cycle (mode from fig.2C to fig. 2D, para. [0039]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Canales-Abarca et al. to include “a first ON period, a second ON period and duty ratio” as taught by Fang et al. for the purpose of achieving high frequency operation, reducing the size and cost of the system circuit (para. [0027] of Fang et al.). 
Mazumder et al. discloses (fig. 15) a first dead time (mode 2 & 3) during which both the first switching device (S1) and the fourth switching device (S4) are to be off; and a second dead time (mode 4 & 5) during which both the second switching device (S2) and the third switching device (S3) are to be off.
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Canales-Abarca et al. and fang et al. to include “a first dead time and a second dead time” as taught by Mazumder et al. for the purpose of improving the reliability of the multi-level arrangement of the converter (para. [0039] of Mazumder et al.). 

10.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Canales-Abarca et al. Patent No.: US 6349044 B1 (hereinafter Canales-Abarca et al.) in view of Fang et al. Pub. No.: US 20200091828 A1 (hereinafter Fang et al.). 
Regarding claim 10, Canales-Abarca discloses the driver (fig.2A: controller 16), the output voltage (Vs in fig. 4B) and the first to fourth switching devices (S1-S4).
Canales-Abarca et al. fails to disclose adjusting respective switching frequencies of the first to fourth switching devices and respective periods during which the first to fourth switching devices are to be on.
Fang et al. discloses the switching power supply unit according to claim 1, wherein the driver is configured to control a value of the output voltage by adjusting respective switching frequencies of the first to fourth switching devices and respective periods during which the first to fourth switching devices are to be on (fig. 2D, para. [0039], claim 4 indicates changing frequency).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Canales-Abarca et al. to include “adjusting respective switching frequencies of the first to fourth switching devices” as taught by Fang et al. for the purpose of achieving high frequency operation, reducing the size and cost of the system circuit (para. [0027] of Fang et al.). 

Regarding claim 11, Canales-Abarca discloses an electric power supply system (fig.2A) comprising: 
the switching power supply unit according to claim 1; and 
a power source (fig. 2A: Vin) configured to supply the input voltage to the pair of input terminals (terminals across Cin1 and Cin2).
Examiner's Note:
11.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
12.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
13.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
	Zhang et al. Patent No.: US 11201549 B2 discloses a power conversion circuit, comprising: a three-level switch circuit, a resonant circuit, a transformer, a rectifier circuit, and a filter circuit, three input ends of the three-level switch circuit.
CONTACT INFORMATION
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (07/28/2022)				July 29, 2022
Examiner, Art Unit 2837
								/EMILY P PHAM/                                                                                      Primary Examiner, Art Unit 2837